 


109 HR 3504 IH: Life Insurance Anti-Discrimination in Travel Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3504 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Emanuel (for himself, Mr. Weiner, Ms. Wasserman Schultz, Mr. Ackerman, Mr. Van Hollen, Mrs. McCarthy, Mr. Waxman, Ms. Schakowsky, Mr. Berman, Mr. Israel, Mr. Rothman, Mr. Frank of Massachusetts, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit discrimination in the provision of life insurance on the basis of a person’s previous lawful travel experiences. 
 
 
1.Short titleThis Act may be cited as the Life Insurance Anti-Discrimination in Travel Act.
2.Prohibition of discrimination based on previous lawful travel experiences
(a)In generalIt shall be unlawful to deny any person life insurance coverage, or to make any distinction or otherwise discriminate in the issuance, cancellation, terms (including premium rates), or conditions of life insurance coverage, based upon the past lawful travel experiences of such person.
(b)Definition
(1)In generalFor purposes of this Act, the term life insurance means insurance for which the probabilities of the duration of human life or the rate of mortality are an element or condition of insurance.
(2)Included insuranceSuch term includes the granting of—
(A)endowment benefits;
(B)additional benefits in the event of death by accident or accidental means;
(C)disability income benefits;
(D)additional disability benefits that operate to safeguard the contract from lapse or to provide a special surrender value, or special benefit in the event of total and permanent disability;
(E)benefits that provide payment or reimbursement for long-term home health care, or long-term care in a nursing home or other related facility;
(F)burial insurance; and
(G)optional modes of settlement of proceeds of life insurance.
(3)ExclusionsSuch term does not include property and casualty insurance, health insurance (except as otherwise provided in paragraph (2)), or workers compensation insurance.
3.EnforcementA violation of this section constitutes an unfair method of competition and an unfair or deceptive act or practice under section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)).
4.Effective dateThis Act shall take effect upon the expiration of the 60-day period beginning on the date of the enactment of this Act and shall apply to any policy for life insurance coverage issued, renewed, altered, or modified after the expiration of such period. 
 
